214 F.3d 807 (7th Cir. 2000)
UNITED STATES OF AMERICA,    Plaintiff-Appellee,v.WILLIAM R. GEVEDON,    Defendant-Appellant.
No. 99-1897
In the  United States Court of Appeals  For the Seventh Circuit
Argued January 21, 2000
Decided May 25, 2000

Appeal from the United States District Court  for the Southern District of Indiana,  Indianapolis Division.  No. IP 96-0139-CR-T/F--John D. Tinder, Judge.
Before Bauer, Ripple and Kanne, Circuit  Judges.
Bauer, Circuit Judge.


1
William R. Gevedon  ("William") was found guilty by a jury in  the Southern District of Indiana of seven  counts of federal firearms violations. He  was sentenced to 115 months imprisonment,  followed by a three year term of  supervised release, and ordered to pay a  $7,000.00 fine and a $350.00 special  assessment. He appeals, claiming that his  estranged wife who no longer lived in the  marital home did not have the actual or  apparent authority to consent to a search  of the home and thus the District Court  erred in denying his motions to suppress  the weapons taken from his house. He also  appeals the District Court's finding that  he was a "prohibited person" under the  sentencing guidelines and the resulting  two level increase in his base offense  level. We affirm the District Court.

I.  BACKGROUND

2
Jackie Kirkwood Gevedon ("Jackie") and  William Gevedon married in 1982. Shortly  afterward they bought a home at 2385 East  U.S. 40,1 Greenfield, Indiana. Both  Jackie's and William's names were on the  deed. William ran a motor vehicle repair  business from the detached two-car garage  behind the house. It was in the attic of  this garage/shop that the weapons that  are the subject of this case were found.  Jackie assisted the business by doing  some of the book work, errands, calling  customers, and getting parts. Most of  Jackie's work was done from the house,  but she did occasionally go to the  garage/shop to conduct business or take  food and snacks out to William and the  others. Although William would later  dispute this, Jackie had full access to  the garage/shop.


3
Trouble developed in the marriage and in  June, 1995 Jackie moved out, leaving most  of her belongings behind. One month later  she filed for divorce. Her return to the  marital home in July to collect some of  her clothing was without incident, but  the animosity between Jackie and William  grew and by October, when Jackie went  back to the house again, she found that  the locks had been changed, forcing her  to break into the house and the  garage/shop.


4
The record provides little information  about what happened during the next three  months, other than the closing of  William's auto repair business in late  1995. William Gevedon also disappeared,  fleeing the state law charges that were  pending against him. His whereabouts were  unknown.


5
Sheriff's deputies, armed with a search  warrant, forced their way into the home  and garage on January 6, 1996 and  searched them. The house was vacant. The  deputies called Jackie, ostensibly to  check on her safety. William claims that  this was just a ploy to gain her  cooperation for the searches yet to come.


6
A few weeks after the warrant search,  Jackie, accompanied by members of the  Sheriff's Department, returned to the  house to secure it. She had new locks put  on both the house and the garage, had a  door to the house replaced and a door to  the garage/shop boarded up. While there,  the police conducted what would be the  first of three searches consented to by  Jackie. The police told Jackie the  searches were necessary because "sources"  informed them that William was in  possession of illegal firearms. Weapons  were found in the house, but not removed.


7
On January 25, 1996, Jackie obtained a  temporary restraining order from the  Hancock Superior Court in her divorce  proceedings, restraining William from  coming on or about "the parties real  estate at 2385 East Main Street in  Greenfield, Indiana 46140." The order  also granted Jackie "sole possession of  said real estate until further Order of  [the] Court." That order was renewed on  February 8, 1996 and William was again  restrained from coming onto the couples'  real estate at 2385 East Main Street and  Jackie was again granted sole possession  of the property.


8
The third search, conducted on February  6, 1996, resulted in the discovery of the  weapons in the attic of the garage/ shop.  It is this search that William contests  since the weapons found in the attic  constitute the bulk of the charges  against him. Prior to the search, the  deputies called Jackie, informed her of  the need to search the premises again and  arranged for her to meet them at the  house. Once there, Jackie said she  thought there were guns somewhere in the  garage/shop and she wanted it searched  until they were found. She also asked  that they be removed. Jackie volunteered  that William had once told her that if he  had any problems or had to hide weapons,  one place he would put them was the  attic. Jackie then signed a "Form to  Consent to Search," remained on the  premises during the search and watched as  the guns were removed from the garage  attic.


9
Based on the weapons seized from his  home and garage, William was charged with  seven counts of federal firearms  violations. Counts 1 through 3 were for  knowingly receiving and possessing  unregistered silencers that had no serial  number, in violation of 26 U.S.C.  sec.sec. 5861(d) and 5871. Counts 4  though 6 were for knowingly receiving and  possessing two machine guns and one  submachine gun, two of which had no  serial numbers, in violation of 18 U.S.C.  sec.sec. 922(o) and 924(a)(2). Count 7  was for knowingly receiving and  possessing an unregistered grenade  launcher that had no serial number, in  violation of 26 U.S.C. sec.sec. 5861(d)  and 5871.


10
William Gevedon, sometimes pro se,  sometimes through counsel, filed a  multitude of pre-trial motions, including  six motions to suppress. Three of the  suppression motions denied by the  District Court were related to the  searches of the residence and garage.  These motions are the focus of William's  appeal.


11
After a four day trial, William was  convicted on all seven counts. The  Presentence Report ("PSR") recommended  that William's base offense level be 20  (instead of 18) because William possessed  the silencers and machine gun while he  was a fugitive and subject to a charge  punishable by imprisonment for more than  one year. After hearing argument, the  District Court found that William was a  "prohibited person" under U.S.S.G.  sec.2K2.1(a)(4), both because he had been  a fugitive in constructive possession of  the prohibited weapons, and because he  possessed the weapons while under a  charge punishable by imprisonment of more  than one year. The court also departed  upward two levels on the basis that  William's criminal history was  understated by his criminal history  score, and added enhancements for  obstruction of justice because William  was a fugitive, because his offense  involved 5 - 7 weapons, because at least  one of the weapons was a destructive  device, and because at least one of the  machine guns had an obliterated serial  number. The total offense level was 28.  William was sentenced to 115 months  imprisonment, 3 years supervised release,  a fine of $7,000 and a special assessment  of $350.

II.  DISCUSSION
A.  Motions To Suppress

12
The District Court denied all of  William's motions to suppress the  weapons, finding that Jackie Gevedon had  both actual and apparent authority to  consent to the searches and that her  consent was voluntary. The first two of  those motions were denied on the briefs.  A suppression hearing was, however, held  before the court ruled on the third  motion. We review the District Court's  findings of fact for clear error, while  reviewing conclusions of law and mixed  questions of law and fact de novo. United  States v. Duguay, 93 F.3d 346, 349-50  (7th Cir. 1996) (citation omitted). The  question of whether Jackie had actual or  apparent authority to consent to the  searches is a mixed question of law and  fact and is therefore reviewed de novo.  United States v. Ladell, 127 F.3d 622,  624 (7th Cir. 1997) (citation omitted).


13
William Gevedon argues on appeal that  his estranged wife had neither the actual  nor the apparent authority to consent to  the weapons searches. The District Court  found that she had both. Because we find  that Jackie Gevedon had actual authority  to consent to the search of the home and  garage/shop, we do not address the  question of whether she also had apparent  authority.2


14
The Fourth Amendment guarantees citizens  the right to be free from unreasonable  search and seizure. See Katz v. United  States, 389 U.S. 347, 88 S.Ct. 507, 19  L.Ed.2d 576 (1967). William complains  that his rights were violated by the  warrantless search of his property and  the seizure of his weapons. Law  enforcement officers may, however,  legally search without a warrant if they  obtain voluntary consent from the person  whose property is to be  searched,Schneckloth v. Bustamonte, 412  U.S. 218, 222, 93 S.Ct. 2041, 2045, 36  L.Ed.2d 854 (1973), or from someone with  actual or apparent authority over the  premises. United States v. Aghedo, 159  F.3d 308, 310 (7th Cir. 1998); United  States v. Saadeh, 61 F.3d 510, 517 (7th  Cir. 1995).


15
In a case strikingly similar to this  one, we examined the issue of whether a  wife has the authority to consent to a  search of the martial property, including  portions that she does not regularly  enter or occupy, and concluded that she  does. United States v. Duran, 957 F.2d  499, 505 (7th Cir. 1992) ("a spouse  presumptively has authority to consent to  a search of all areas of the homestead").  However, we tempered that rule with a  caveat that "the nonconsenting spouse may  rebut this presumption only by showing  that the consenting spouse was denied  access to the particular area searched."  Id. William Gevedon seizes upon this nar  row exception, as he must if he is to  prevail, and tries to squeeze his cause  into it by claiming that he denied Jackie  access to the garage attic where the  weapons were found. His attempt is in  vain.


16
The opening to the garage attic was  covered by a square access panel made of  sheet metal. It was held in place by four  sheet metal screws, one in each corner.  William claims that because a special  socket was required to unscrew the  screws, and that Jackie was unaware of  where he kept it, she was denied access  to the attic. William supplements this by  noting that Jackie never went into the  attic and thus contends she never  occupied it or had the common authority  over it to consent to its search.  William's arguments are unpersuasive and  ignore other evidence gleaned during the  suppression hearing, namely that William  never told Jackie that she could not go  into the attic, that Jackie did go into  the attic once to look around, and that  the "special screws" could have been  removed with other devices such as pliers  or a wrench if one did not mind stripping  the screw heads.


17
The clear and simple fact is that Jackie  was still William's legal wife at the  time she consented to the searches.  Presumptively, then, she had the actual  authority necessary for a valid consent.  Duran, 957 F.2d at 505. William has not  rebutted this presumption. We thus find  that Jackie had actual authority to  consent to the search of the house and  garage/shop and that the search and  seizure by the authorities pursuant to  that consent was valid.


18
The District Court was also persuaded,  as are we, by the fact that Jackie had a  court order giving her sole possession of  the Gevedons' real estate at 2385 East  Main Street. William, however, points out  that in 1993 the garage was given a  separate address. Because of the  inconsistency between the address  numbering system of the City of  Greenfield and the County of Hancock, and  for reasons related to 911 emergency  services, the Hancock County Planning  Commission assigned the Gevedon property  two addresses. The house was designated  2385 East Main Street, and the  garage/shop was designated 2387 East Main  Street. William argues that the court  order gave Jackie, as its literal  language suggests, control over only the  house, not the garage/shop.


19
To read the order as William suggests is  to pervert its meaning and its intention.  Indeed, the District Court characterized  the argument as "much ado about nothing."  Absolutely nothing changed when the  garage was given a separate address. The  property was not partitioned, sold, or  assigned. Both the house and the garage  continued to be accessed by one, common  driveway. And Jackie's name was still on  the deed for the entire property. We thus  agree with the District Court that the  divorce court's order was meant to give  Jackie sole possession of and control  over the entire homestead, an indication  of actual authority.     We conclude that the District Court did  not err in finding that Jackie had the  requisite authority to consent to the  search. Jackie was still, at the time of  the search, William's wife. The fact that  Jackie was estranged from William gives  us no pause since she had a court order  giving her exclusive control over the  property. The District Court  properlyrecognized these facts and  applied the case law to reach the correct  result. We thus affirm its denials of  William's motions to suppress the  weapons.


20
B.  Finding That William Was A  "Prohibited Person"


21
At William's sentencing, the District  Court found a base offense level of 20,  pursuant to U.S.S.G.  sec.2K2.1(a)(4)(B)(i) because William was  a "prohibited person" in possession of  illegal firearms. Application Note 6 to  that guideline defines a "prohibited  person" as anyone who is under indictment  for a crime punishable by imprisonment  for more than one year, or is a fugitive  from justice. The District Court found  that William qualified as a "prohibited  person" under both these criteria. We  review the District Court's  interpretation of the scope of the  guidelines de novo. United States v.  Yoon, 128 F.3d 515, 528 (7th Cir. 1997)  (citation omitted). The court's factual  findings are reviewed for clear error.  Id.


22
William argues that he is not a  "prohibited person" within the meaning of  the guidelines because (1) he did not  possess the weapons while he was a  fugitive, and (2) because he was not  under an "indictment" for a federal crime  punishable by imprisonment for more than  one year. We reject each of these  arguments and discuss them in turn.


23
First, although William does not concede  he was a fugitive, there can be no doubt  that he was. He disappeared from the  marital home in late 1995 or early 1996,  while out of prison awaiting trial on  state charges of criminal confinement,  battery, criminal recklessness and auto  theft. His whereabouts were unknown to  Jackie, the law enforcement officers, and  others. He did contact his daughter  during this time, but often to ask about  the status of the law enforcement  interest in him or their efforts to find  him. Once he even asked her to live at  the house for him, evidencing his intent  not to return for the near future. There  is no doubt, then, that William was a  fugitive. And the District Court so  found.


24
The question, then, is whether he  possessed the weapons while he was a  fugitive. William argues that he did not  because he was a fugitive, away from  home, while the weapons remained at all  times in the attic of his garage. It is  true that William was not in actual  possession of the weapons, but that does  not end our inquiry because possession  may be either actual or constructive.  "[P]ossession . . . can be established  despite the fact that the firearm was not  in the immediate possession or control of  the defendant." United States v. Kitchen,  57 F.3d 516, 520 (7th Cir. 1995).  "Constructive possession exists when a  person does not have actual possession  but instead knowingly has the power and  the intention at a given time to exercise  dominion and control over an object,  either directly or through others."  United States v. Garrett, 903 F.2d 1105,  1110 (7th Cir. 1990), cert. denied, 498  U.S. 905, 111 S.Ct. 272, 112 L.Ed. 2d 227  (1990).


25
In Kitchen, we found that the defendant  constructively possessed handguns,  despite the fact that he was incarcerated  at the time the agents seized the  handguns from his house. 57 F.3d at 520-  21. Applying our rule that  "[c]onstructive possession can be  established by showing that the firearm  was seized at the defendant's residence,"  Id. at 521 (citation omitted), to this  case, we find that William constructively  possessed the weapons even though he was  no longer living at the residence at the  time they were taken from the garage  attic. The District Court heard ample  testimony that, through a friend, William  was exercising control over the weapons  during his absence. Indeed, while William  was a fugitive, he called Richard Couch,  a friend, and asked him to go to the  property to secure it and prevent others'  access by backing up a wrecker against  the front door and a case loader against  the back door. Coupling this evidence  with William's earlier arguments that he  was in control of the property and doing  everything within his power to deny  Jackie access to it, the District Court  held that William was in constructive  possession of the weapons while a  fugitive, making him a "prohibited  person" within the sentencing guidelines.  We agree with the District Court's  finding and affirm its ruling.


26
William's final argument is that the  District Court erred in finding him a  "prohibited person" on the alternate  ground that he was in possession of  illegal firearms while he was "under  indictment" for a "crime punishable  byimprisonment for more than one year"  because he was not "under indictment."  The state charges against him were filed  by information. He asks us to believe  that one who is charged by information  instead of indictment is not a  "prohibited person" because Application  Note 6 specifically states "indictment"  and omits "information." Again, we  believe that his interpretation is a  perversion of the meaning and intention  of the sentencing guidelines. We are not  alone in our belief. The Second, Eighth  and Tenth Circuits have all held that the  term "under indictment" includes a person  charged by information. See United States  v. Shepardson, 196 F.3d 306, 309-310 (2nd  Cir. 1999); Schook v. United States, 337  F.2d 563, 567-68 (8th Cir. 1964); United  States v. Fillman, 162 F.3d 1055, 1057  (10th Cir. 1998).


27
This is a matter of statutory  construction and common sense. William  was convicted under 18 U.S.C. sec.922,  among others. That statute defines  "indictment" to include "indictment or  information." 18 U.S.C. sec.921(a)(14).  Sentencing under the statute should be  consistent with the statute and thus that  definition must logically extend to  U.S.S.G. sec.2K2.1 since it is the  guideline for sentencing violations of  sec.922. Furthermore, as the District  Court remarked, to hold otherwise would  arbitrarily exclude charges by those  states, such as Indiana, that permit  charging by information. We do not  believe this would further Congress'  intent to prohibit the possession of  firearms by those facing other criminal  charges. Thus, we hold that the term  "prohibited person" as used in U.S.S.G.  sec.2K2.1 covers those persons charged by  information, including William Gevedon.

III.  CONCLUSION

28
For the foregoing reasons, the  conviction and sentence of the defendant  are affirmed.


29
AFFIRMED.



Notes:


1
 Sometime thereafter East U.S. 40 became known as  East Main Street.


2
 Likewise, we do not address any arguments made by  William that Jackie's consent was somehow invol-  untary because the sheriff's deputies were kind  to or solicitous of her because they wanted to  "avoid the warrant requirement." We believe that  argument to be wholly without merit. We find  nothing unusual or illegal about the officers'  preference to conducting a search by consent over  a search by warrant in this case.